Citation Nr: 0525909	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  97-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of service connection for anemia 
secondary to non-healing abdominal wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Regional 
Office (RO) that severed service connection for anemia 
secondary to non-healing abdominal wound, effective December 
19, 1991.  This case has been before the Board in October 
2000, May 2001 and again in July 2004, and was remanded on 
each occasion either for due process or for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  By decision dated in April 1993, the Board granted 
service connection for tender scars, postoperative non-
healing wound, abdominal hernias and right femoral nerve 
damage.  

2.  The veteran submitted altered medical records to the VA 
to support her claim for service connection.  


CONCLUSION OF LAW

The grant of service connection for anemia secondary to non-
healing abdominal wound was clearly and unmistakably 
erroneous and severance thereof was proper.  38 C.F.R. § 
3.105(d) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
veteran was notified of the VCAA by a July 2004 letter from 
the RO.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notice, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical records and a report from the Office of Inspector 
General (OIG) of the VA.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

By decision dated in April 1993, the Board granted service 
connection for tender scars, postoperative non-healing wound, 
abdominal hernias and right femoral nerve damage.  In the May 
1993 rating action effectuating this decision, the RO 
characterized the veteran's service-connected disabilities as 
follows:  right salpingo-oophorectomy with non-healing wound, 
abdominal hernias, tender scarring and femoral nerve damage, 
evaluated as 10 percent disabling under Diagnostic Code 7619; 
right femoral nerve damage (formerly included in Diagnostic 
Code 7619), evaluated as 10 percent disabling under 
Diagnostic Code 8526; and residual, non-healing abdominal 
wound, abdominal hernias and tender scarring (formerly 
included in Diagnostic Code 7619), evaluated as 10 percent 
disabling under Diagnostic Codes 7399-7804.

Based on the receipt of additional evidence, including the 
report of a VA examination conducted in June 1993, the RO, by 
rating action dated in December 1993, granted service 
connection for anemia.  The veteran's service-connected 
disabilities were characterized as follows:  anemia secondary 
to non-healing abdominal wound (formerly rated under 
Diagnostic Codes 7399-7804, included with Diagnostic Code 
7619 prior to November 1, 1991), evaluated as 100 percent 
disabling; right salpingo-oophorectomy, evaluated as 10 
percent disabling under Diagnostic Code 7619; and right 
femoral nerve damage, evaluated as 10 percent disabling under 
Diagnostic Code 8526.  

Of record is a report from the OIG.  An extensive 
investigation was conducted and revealed that the veteran had 
furnished altered documents to the VA.  In this regard, the 
Board notes that an operation report from a private facility 
dated in October 1987 is of record.  The report reflects that 
the appendix was noted to be normal, but because of multiple 
prior admissions to rule out appendicitis, it was felt that 
the most prudent course would be an incidental appendectomy.  
Another copy of this operation report was submitted by the 
veteran in December 1991.  This copy indicates that the 
appendix was abnormal.  The OIG report includes a memorandum 
of an interview conducted in May 1995 with the surgeon who 
performed the surgery in October 1987.  He stated that the 
copy provided by the veteran was not authentic because he 
would have described in detail how the appendix was abnormal 
and that the report furnished by the veteran did not have the 
correct line numbers or holes as would have been generated by 
the hospital record.  

A private hospital report reflecting an admission in May 1993 
is associated with the OIG report.  This discloses that the 
veteran was status post approximately 30 surgeries and had 
been discharged from the physician's practice three years 
earlier with the wound well healed.  About three months prior 
to admission, the veteran underwent an ilioinguinal 
neurectomy that was complicated by development of a chronic 
open wound postoperatively, likely due to self-manipulation 
of the wound.  

The OIG report further reflects a March 1995 interview with a 
physician who had treated the veteran.  The physician related 
that the veteran had a non-healing wound that was consistent 
with certain aspects of a factitious disorder.  He noted that 
even if there had been a problem with infection after the 
initial surgery, the wound would have healed over a ten-year 
period.  He asserted that when doctors discovered that the 
veteran was self-inflicting the wound, the veteran found 
another doctor where she could be treated.  He further 
explained that the veteran's serious blood loss was also 
inconsistent with the normal problems of an incision healing 
after surgery.  He described that he originally treated the 
veteran in 1991 and then again in 1993.  At that time, the 
veteran was close to bleeding to death, and the physician 
stated that people do not bleed to death from an open wound 
like the veteran's since the bleeding stops naturally, but he 
noted that the veteran's wound appeared to be freshly cut.  
Finally, it was noted that the physician spoke with other 
doctors who had treated the veteran and they also thought 
that she was self-inflicting her wound.  

The OIG report also includes a sworn statement dated in 
October 1995 from J.E.M., a representative of the service 
organization that is representing the veteran.  He related 
that he became the veteran's representative in March 1990, 
and assisted her in her claim.  He added that he reviewed 
three surgical reports shown to him by the OIG concerning the 
veteran's appendectomy.  He stated that he did not realize 
that two different surgical reports had been submitted to the 
VA, one showing that her appendix had been removed in May 
1986 and the other showing that it had been removed in 
October 1987.  He asserted that he did not recall seeing the 
report showing that a normal appendix had been found removed 
in October 1987.  He concluded that after reviewing the 
pertinent documents, it appeared that the reports dated in 
May 1986 and October 1987 had been altered.  He added that he 
reviewed additional documents, and believed that they, too, 
had been altered.  

By rating decision dated in April 1996, the RO proposed that 
service connection for anemia and tender scar be severed.  
The veteran was informed of this proposal in a letter dated 
the following month.  She was given sixty days in which to 
submit additional evidence.  The Board acknowledges that the 
veteran has asserted that she never received this letter.  
The Board notes that there is no indication in the record 
that the letter notifying the veteran of the proposed 
severance was returned as undeliverable.  The Court has 
defined a presumption of administrative regularity as 
follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  In any event, the Board observes that the 
veteran acknowledged in her August 1996 letter that she 
subsequently received the May 1996 letter through her 
Congressman.  She has had ample opportunity to submit 
arguments in her behalf.  

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met. 38 C.F.R. § 
3.105(d) (2002);  see also Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

The question before the Board is whether the December 1993 
rating decision that granted service connection for anemia 
was clearly and unmistakably erroneous.  If not, the rating 
action of August 1996 severing service connection cannot be 
sustained.  

The OIG report makes clear that the veteran submitted false 
documentation to the VA.  As noted above, one of her surgeons 
confirmed that an operation report contained erroneous 
information regarding the condition of the veteran's 
appendix.  The surgeon certified that the copy provided by 
the veteran was not authentic.  Additional information 
establishes that there was a strong suspicion by several 
physicians that the veteran was self-inflicting her wound.  
This casts doubt on the etiology of her disability.  Finally, 
the Board observes that her representative acknowledged that 
medical reports had been altered by the veteran.  

The only evidence supporting the veteran's claim consists of 
her allegations that she had not altered records and that her 
wound was not self-inflicted.  These assertions are 
contradicted by the evidence of record.  In sum, the grant of 
service connection was clearly and unmistakably erroneous 
since it was predicated on altered medical documents.  Based 
on the above, the grant of service connection for anemia 
secondary to non-healing abdominal wound was clearly and 
unmistakably erroneous.  Accordingly, the severance of 
service connection for this disability was proper.  38 C.F.R. 
§ 3.105(d).


ORDER

Restoration of service connection for anemia secondary to 
non-healing abdominal wound is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


